              Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 1 of 23




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFF SCHENK (CABN 234355)
   JOHN C. BOSTIC (CABN 264367)
 5 ROBERT S. LEACH (CABN 196191)
   KELLY I. VOLKAR (CABN 301377)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           john.bostic@usdoj.gov

10 Attorneys for United States of America

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                    )   Case No. 18-CR-00258 EJD
15                                                )
             Plaintiff,                           )   UNITED STATES’ OPPOSITION TO
16                                                )   DEFENDANT’S MOTION TO SUPPRESS
        v.                                        )   EVIDENCE OF CUSTOMER COMPLAINTS AND
17                                                )   TESTING RESULTS AS WELL AS FINDINGS IN
     ELIZABETH HOLMES,                            )   CMS REPORT
18                                                )
             Defendant.                           )   Date: July 7, 2021
19                                                )   Time: 10:00 a.m.
                                                  )   Court: Hon. Edward J. Davila
20

21

22

23

24

25

26

27

28

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD
                  Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 2 of 23




 1                                                              TABLE OF CONTENTS

 2 INTRODUCTION .......................................................................................................................................1

 3 BACKGROUND .........................................................................................................................................2

 4 I.           The Data Contained in the Theranos Laboratory Information System ............................................3

 5 II.          The Government’s Diligent Efforts to Obtain the LIS ....................................................................5

 6 III.         Theranos’s Access to and Destruction of the LIS............................................................................6

 7 ARGUMENT ...............................................................................................................................................7

 8 I.           The Legal Standard Is Unfavorable to Defendant’s Argument .......................................................7

 9 II.          The Undisputed Facts Demonstrate that Suppression is Not Warranted .......................................11

10              A.         Defendant cannot show bad faith or connivance by the government. ...............................11

11              B.         Defendant cannot show prejudice from the loss of exculpatory information. ...................12

12              C.         Instructive case law warrants denial of Defendant’s motion. ............................................14

13 III.         An Evidentiary Hearing is Unnecessary. .......................................................................................18

14 IV.          The Government Has Met and Exceeded its Discovery Obligations Relating to this
                Topic. .............................................................................................................................................18
15
      CONCLUSION ..........................................................................................................................................19
16

17

18

19

20

21

22

23

24

25

26

27

28
      GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
      CASE NO. 18-CR-258 EJD
                   Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 3 of 23




 1                                                        TABLE OF AUTHORITIES

 2                                                                                                                                             Page(s)

 3 Cases

 4 Arizona v. Youngblood,

 5   488 U.S. 51 (1988) ......................................................................................................................... passim
   California v. Trombetta,
 6   467 U.S. 479 (1984) .......................................................................................................................... 8, 10
 7 Cunningham v. City of Wenatchee,
     345 F.3d 802 (9th Cir. 2003) ................................................................................................................ 17
 8 Miller v. Vasquez,

 9   868 F.2d 1116 (9th Cir. 1989) ...................................................................................................... 8, 9, 11
   Moore v. Illinois,
10   408 U.S. 786 (1972) .............................................................................................................................. 19
11 State v. Krosch,
     642 N.W.2d 713 (Minn. 2002)................................................................................................................ 9
12 United States v. Agurs,

13   427 U.S. 97 (1976) .......................................................................................................................... 15, 19
   United States v. Booth,
14   309 F.3d 566 (9th Cir. 2002) ................................................................................................................ 14
15 United States v. Drake,
     543 F.3d 1080 (9th Cir. 2008) ................................................................................................................ 8
16 United States v. Flyer,

17   633 F.3d 911 (9th Cir. 2011) ............................................................................................................ 8, 10
   United States v. Garcia,
18   37 F.3d 1359 (9th Cir. 1994) .................................................................................................... 14, 15, 16
19 United States v. Gibson,
     Case No. CR 11-00734 WHA, 2012 WL 1123057 (N.D. Cal. Apr. 3, 2012) ...................................... 17
20 United States v. Hendrix,

21   Case No. CR19-0024JLR, 2019 WL 6683509 (W.D. Wash. Dec. 6, 2019) ...................... 13, 15, 17, 18
   United States v. Hinkson,
22   Case No. CR-04-127-S-RCT, 2004 WL 7333646 (D. Id. Dec. 22, 2004) ........................................ 8, 18
   United States v. Howell,
23
     231 F.3d 615 (9th Cir. 2000) ................................................................................................................ 18
24 United States v. Loud Hawk,
     628 F.2d 1139 (9th Cir. 1979) ....................................................................................................... passim
25
   United States v. Martinez-Martinez,
26   369 F.3d 1076 (9th Cir. 2004) ....................................................................................................... passim
   United States v. Patrick,
27
     Case No. 16-cr-20390, 2016 WL 6610983 (E.D. Mich. Nov. 9, 2016)................................................ 17
28
      GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
      CASE NO. 18-CR-258 EJD
                 Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 4 of 23




 1 United States v. Robertson,
     895 F.3d 1206 (9th Cir. 2018) ........................................................................................................ 16, 17
 2
   United States v. Sinek,
 3   Case No. 8:12-cr-448-2 (GLS), 2016 WL 11687630 (N.D.N.Y. Aug. 18, 2016) ................................ 15
   United States v. Weld,
 4
     No. CR 08-0083 PJH, 2009 WL 901871 (N.D. Cal. Apr. 1, 2009) ...................................................... 19
 5 United States v. Zaragoza-Moreira,
     780 F.3d 971 (9th Cir. 2015) .......................................................................................................... 11, 17
 6
   United States v. Zuniga-Garcia,
 7   472 Fed. Appx. 498 (9th Cir. 2012) ...................................................................................................... 11

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD
                Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 5 of 23




 1                                               INTRODUCTION

 2          Defendant’s motion asks the Court to exclude from trial several categories of extremely

 3 probative evidence—including percipient witness testimony from victims of Defendant’s fraud—all

 4 based on the destruction of secondary evidence carried out by her own company when she was Chair of

 5 the Board. Defendant urges this Court to exclude relevant evidence because, in her view, the

 6 government did not act quickly enough or aggressively enough to seize from her company the complete

 7 database of Theranos’s patient testing. Granting Defendant this kind of windfall based on Theranos’s

 8 failure to preserve its own Laboratory Information System would be a counterintuitive and unjust

 9 outcome, to say the least.1

10          Unsurprisingly, the case law of the Supreme Court and Ninth Circuit offers no support for

11 Defendant’s bold request. Although the government has a duty to retain and preserve clearly

12 exculpatory evidence in its possession, the law does not impose a general obligation on the government

13 to collect potentially exculpatory evidence in the hands of third parties. The Ninth Circuit has held that

14 a defendant’s due process rights may be violated where the government fails to collect exculpatory

15 evidence in bad faith. It is Defendant’s burden, however, to show bad faith surpassing mere negligence

16 or recklessness, and she makes no attempt to do so here. Nor could she; the grand jury subpoenaed the

17 very information she claims the government has made unavailable. Rather than allege a due process

18 violation, Defendant seeks suppression based on the factors discussed in United States v. Loud Hawk,

19 628 F.2d 1139 (9th Cir. 1979). Importantly, Defendant cannot cite a single case applying those factors

20 to suppress evidence in a case where the government never actually possessed the evidence in question

21 and was therefore under no duty to preserve it. “A failure to collect potentially useful evidence is

22 distinctly different than a destruction of evidence that is already extant.” United States v. Martinez-

23 Martinez, 369 F.3d 1076, 1087 (9th Cir. 2004).

24 / /

25

26          1
             While the government opposes Defendant’s motion on substantive grounds, it also notes that
27 the motion  is untimely. Defendant claims that the instant motion was ripened by the Court’s rulings on
   her motions in limine, but there is no reason her motion could not have been filed along with other Rule
28 12 motions or at an earlier date. The timing of Defendant’s motion suggests it is primarily a renewed
   attempt to avoid evidence that the Court has already deemed admissible.
     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                          1
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 6 of 23




 1          Even under the Loud Hawk factors, Defendant’s motion necessarily fails. The Ninth Circuit

 2 requires a defendant to show “bad faith or connivance” on the part of the government before suppression

 3 is warranted—even in cases where the government is responsible for the loss of the evidence. Loud

 4 Hawk, 628 F.2d at 1146. Defendant cannot make that showing here, where the government had no hand

 5 in destroying the missing evidence. Indeed, the facts of this case are the opposite of what might warrant

 6 suppression: it was Defendant’s own company, Theranos, that destroyed the LIS evidence despite the

 7 government’s affirmative efforts to obtain that evidence via grand jury subpoenas. Under these

 8 circumstances, balancing the quality of the government’s conduct weighs strongly against suppression

 9 and is fatal to Defendant’s motion.

10          Defendant’s motion also fails because she cannot show that she is prejudiced by the

11 unavailability of the evidence Theranos destroyed. Defendant’s arguments about the importance and

12 possible exculpatory value of the LIS database are purely speculative—based on what an analysis of

13 such data might show. Such speculation, though, fails to meet the legal standard for suppression or other

14 sanctions. In contrast, and as discussed below, the evidence in this case strongly suggests that the LIS

15 data would be highly inculpatory, bolstering the government’s allegations that Theranos’s analyzers

16 were plagued by accuracy and reliability problems. Unable to show prejudice from the absence of the

17 LIS, Defendant would not be entitled to relief even if the government were responsible for its loss.

18          Because Defendant utterly fails to make the required showing needed to justify suppression of

19 evidence, and because the key facts are already established, the Court should decline to hold an

20 evidentiary hearing and deny Defendant’s motion in full.

21                                                BACKGROUND

22          The parties’ previous filings have discussed some of the relevant facts surrounding the nature

23 and destruction of Theranos’s Laboratory Information System (“LIS”). There is no need to repeat facts

24 already presented to the Court, but the government incorporates by reference its earlier submissions,

25 including ECF No. 682. Most of the parties’ briefing has focused on the extent to which Defendant and

26 Theranos violated their legal obligations in connection with the destruction of the LIS. The factual

27 dispute over Defendant’s culpability is ongoing. In connection with Defendant’s pending motion,

28 however, there are a handful of critical and undisputed facts that should guide the Court’s analysis.

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                          2
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 7 of 23




 1 I.       The Data Contained in the Theranos Laboratory Information System

 2          Although the government was never in possession of the full LIS, its investigation has yielded

 3 substantial information regarding the database’s contents. Based on reports generated from the LIS,

 4 subsets of LIS data extracted for various purposes during the company’s operation, and interviews of

 5 former Theranos employees, the government understands that the LIS contained information regarding

 6 each clinical test performed by Theranos, including patient identity, date, treating physician, equipment

 7 used, and the assay results themselves. The LIS was capable of running reports in response to user

 8 queries, sorting and isolating individual test results by patient, assay type, time period, and so on.

 9          It is important to note, however, that the LIS would not have provided a direct mechanism for

10 determining the accuracy of a given test result. As explained in the government’s filings regarding the

11 anticipated testimony of its patient and physician witnesses, individual test results are revealed to be

12 inaccurate based on inconsistencies with patient presentation and contemporaneous test results from

13 conventional labs—details not necessarily contained within the LIS. Accordingly, the LIS, while

14 valuable to identify additional victims and track Theranos’s use of various assays over time, would not

15 have allowed the parties to sort accurate from inaccurate results or determine an overall failure rate for

16 Theranos’s tests.

17          The LIS, however, did reportedly contain data regarding the quality control (“QC”) testing of

18 Theranos’s analyzers. Clinical labs are required to conduct daily QC testing of their analyzers on known

19 standard samples to confirm that they can accurately and reliably return results during patient tests. The

20 performance of Theranos analyzers during these periodic evaluations is probative of their ability to

21 deliver accurate test results. A significant amount of QC data survived the destruction of the LIS, and

22 employees familiar with that data have provided valuable input regarding Theranos’s performance

23 during that testing. The information obtained by the government shows that this QC data signaled

24 serious problems with Theranos’s accuracy and reliability, undercutting any claim that the LIS contents

25 would exculpate Defendant.

26          For example, Dr. Adam Rosendorff—Theranos’s laboratory director at the time of its clinical

27 launch and for several months thereafter—has informed the government that Theranos’s analyzers failed

28 QC testing at a high rate of up to 20%, raising concerns in his mind about their accuracy relative to

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                           3
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 8 of 23




 1 conventional analyzers with which he was also familiar. Dr. Kingshuk Das—who served as Theranos

 2 laboratory director in 2016—told government investigators that Theranos’s QC data was “never good,”

 3 and that its Edison devices exhibited poor performance on this metric. See Declaration of John Bostic,

 4 Exh. A (Interview report of Kingshuk Das). Reviewing samples of Theranos QC data, Dr. Das recalled

 5 his impression that most laboratory directors would be uncomfortable relying on Theranos’s devices

 6 given their poor sigma metric performance and high total allowable error. When Dr. Das was at

 7 Theranos, his thorough review of the QC data in the LIS enabled him to prepare a draft response to

 8 CMS’s report acknowledging significant shortfalls in Theranos’s lab performance. Bostic Decl., Exh. B

 9 (Draft response to CMS). In that document, Dr. Das responded to a CMS finding of QC deficiencies by

10 conceding the following:

11          Upon review of that response, including the entirety of the prior analysis of TPS

12          (Theranos Proprietary System) 3.5 QC data and patient test results distribution for all

13          analytes during the time period examined, the laboratory made note of poor QC

14          performance throughout. Therefore, the laboratory conducted an expanded retrospective

15          analysis for 2014 and 2015.

16 Id. That same document referenced “QC CVs (Coefficients of Variation) far exceeding limits

17 for a stable testing process.” Id. Dr. Das’s conclusion based on all the data available to him then

18 was that:

19          [T]he QC failures identified by this comprehensive retrospective analysis reflect a global

20          and long-term failure of the quality control program for this instrument, as well as

21          failures of related quality assurance procedures that should have alerted the laboratory to

22          correct such an unstable process.

23 Id.

24          Quality control data from the LIS also was reviewed by regulators at Centers for Medicare and

25 Medicaid Services (“CMS”) during their inspection of Theranos’s lab in late September 2016. CMS

26 inspectors’ review of a sample subset of QC records caused them to note in their report of deficiencies

27 that Theranos was not in compliance with the requirement to conduct thorough daily QC for the assay in

28 question. See October 14, 2016 CMS Report, ECF No. 584-2, pp.24-25.

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                          4
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 9 of 23




 1 II.      The Government’s Diligent Efforts to Obtain the LIS

 2          The investigation of Theranos by government agencies began in fall 2015. As early as October

 3 2015, Theranos was put on notice that it would be required to produce its laboratory testing data to the

 4 government in connection with that investigation. Specifically, on October 19, 2015, the Securities and

 5 Exchange Commission’s Division of Enforcement sent Theranos a document preservation letter,

 6 instructing the company to preserve certain categories of relevant records. See Bostic Decl., Exh. C

 7 (October 19, 2015 SEC notice letter). That letter expressly defined the term “documents” to include

 8 electronically-stored information, data compilations, and databases, and called for the retention of any

 9 document created after January 1, 2010 that was created, modified, or accessed by lab personnel tasked

10 with reviewing and analyzing testing results from the Edison device, as well as any document from that

11 time period that related or referred to “Theranos’s lab testing, including, but not limited to,

12 methodology, equipment used, and results.” Id. Those categories unmistakably encompassed

13 Theranos’s LIS database. The letter advised Theranos that it might need to act affirmatively to prevent

14 the destruction of the evidence defined in the notice. Id.

15          The SEC followed up with specific document requests that implicated the data in the LIS. For

16 example, on November 23, 2015, the SEC sent Theranos a request for several categories of records,

17 including “documents sufficient to show the number of tests performed by Theranos’s proprietary

18 technology and the number of tests performed by equipment developed by third parties” and “documents

19 sufficient to show the number of types of diagnostic tests that Theranos’s proprietary technology was

20 capable of performing” as of certain dates. Bostic Decl. Exh. D (November 23, 2015 SEC document

21 request). On September 6, 2016, the SEC sent another document subpoena requiring Theranos to

22 produce “documents sufficient to identify which machines manufactured by Theranos were used for

23 patient testing and the time frames during which these machines were used for patient testing.” Bostic

24 Decl. Exh. E (September 6, 2016 SEC document request).

25          On February 13, 2018, the Department of Justice served a grand jury subpoena on Theranos,

26 requiring the company to produce several categories of evidence. Bostic Decl. Exh. F (February 13,

27 2018 Grand Jury subpoena). Specifically, the subpoena required production of “[t]he entirety of all

28 blood test lab reports” provided to Theranos patients during a representative time period of July 1, 2014

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                           5
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 10 of 23




 1 through September 1, 2014. Id.

 2          The government served another grand jury subpoena on April 20, 2018. Bostic Decl. Exh. G

 3 (April 20, 2018 Grand Jury subpoena). That subpoena expanded the grand jury’s records request to

 4 include [t]he entirety of all blood test lab reports maintained in the L.I.S. database,” except for test

 5 results Theranos was legally prohibited from producing. Id. On June 4, 2018, the government served an

 6 additional grand jury subpoena on Theranos, requesting the entirety of all reports in the LIS along with a

 7 softcopy or proxy of the LIS database, along with any proprietary software required to access and search

 8 the database. See ECF No. 681-27. The attachments to all three grand jury subpoenas advised Theranos

 9 that any person who destroys documents—“including electronic documents”—demanded by the

10 subpoena may be subject to criminal prosecution. Id.

11          Subsequently, the government stayed in touch with counsel for Theranos to encourage

12 compliance with the subpoena and facilitate transfer of the LIS data. See, e.g., Bostic Decl. Exh. H (July

13 25, 2018 email to Theranos counsel).

14          On August 27, 2018, counsel for Theranos sent the government a transmittal letter representing

15 that Theranos was producing an encrypted hard drive containing a copy of Theranos’s LIS database in

16 native format. See ECF No. 681-35. Theranos’s counsel provided a password for the enclosed hard

17 drive itself, but did not disclose to the government that the database could not be accessed without a

18 separate password for the “key file” needed to restore the database. The government’s efforts to access

19 that copy of the LIS database or obtain a functioning copy have failed, meaning the government has

20 never had access to a working version of the LIS.

21 III.     Theranos’s Access to and Destruction of the LIS

22          The government understands that, although Theranos had discontinued patient testing, the

23 company maintained its LIS as a functional database for most of 2018—including past the date criminal

24 charges were filed in this case. Throughout that time period, employees at Theranos had access to the

25 LIS and were able to run queries throughout Theranos’s testing data and generate reports from that data.

26          On August 28, 2018, three days before Theranos was set to vacate the facility where it

27 maintained the LIS database hardware, Theranos executives and attorneys convened a call to discuss the

28 upcoming shutdown of the LIS system. See ECF No. 681-37. Theranos (but not the government) was

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                           6
            Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 11 of 23




 1 aware that, once the LIS was put into storage, it might become “very difficult to resuscitate.” Id. On

 2 August 30, 2018, the Theranos personnel began to disassemble the hardware running the LIS database at

 3 its Newark facility. See ECF No. 681-38. The following day—and only four days after the government

 4 had received what it still believed to be an accessible copy of the LIS—the Theranos database had been

 5 completely shut down. Id. On or about September 14, 2018, Theranos assigned its assets to an assignee

 6 (essentially a bankruptcy trustee). The government understands that, at the time, it had approximately

 7 $5 million in cash. Theranos successfully migrated other IT records to the assignee.

 8          It is worth noting that Defendant was still the CEO of Theranos when the company received the

 9 grand jury’s subpoenas calling for LIS data in February and April of 2018. As such, it is all but certain

10 she was aware of the pending request for that evidence. Defendant continued to run Theranos as its top

11 executive for months after the April subpoena, eventually resigning from that position at the time of the

12 Indictment in mid-June 2018. Defendant remained the Chair of Theranos’s Board of Directors

13 following her resignation, and held that position during the time Theranos was producing a nonviable

14 copy of the LIS to the government and permanently disassembling the only working version of the

15 database.

16                                                 ARGUMENT

17 I.       The Legal Standard Is Unfavorable to Defendant’s Argument

18          Defendant’s description of the applicable legal standard fails to acknowledge the heavy burden a

19 defendant must carry to obtain the kind of relief she seeks. While the government acknowledges its duty

20 to retain and produce evidence in a criminal case, Defendant’s request for suppression under these

21 circumstances finds no support in the case law. Courts analyzing the loss of evidence do not impose

22 sanctions on the government where the evidence is destroyed by a third party without the government’s

23 involvement or knowledge, where the evidence in question could have incriminated rather than

24 exonerated the defendant, and where there was is no evidence suggesting bad faith on the government’s

25 part.

26          The Due Process Clause requires the government to retain and preserve evidence that is

27 material—that is, evidence that “possesses an exculpatory value that was apparent before the evidence

28 was destroyed.” United States v. Martinez-Martinez, 369 F.3d 1076, 1087 (9th Cir. 2004) (quoting

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                         7
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 12 of 23




 1 California v. Trombetta, 467 U.S. 479, 488-89 (1984)). “[T]he fact that the evidence may have proven

 2 exculpatory… does not render it per se material.” Id. at 1087 (emphasis in original); see also United

 3 States v. Drake, 543 F.3d 1080, 1090 (9th Cir. 2008) (“The exculpatory value of an item of evidence is

 4 not ‘apparent’ when the evidence merely ‘could have’ exculpated the defendant.”). Thus, evidence is

 5 not material—even if there is no question that it “might have been exculpatory”—if it very well may

 6 have inculpated the defendant further. See Martinez-Martinez, 369 F.3d at 1087 (emphasis added).

 7          Independent of the government’s evidence retention obligations, the government has no general

 8 duty to collect evidence that a defendant might view as exculpatory. See United States v. Hinkson, Case

 9 No. CR-04-127-S-RCT, 2004 WL 7333646, *13 (D. Id. Dec. 22, 2004) (“The Government does not

10 have a general obligation to collect and preserve evidence that is potentially exculpatory.”) (citing

11 United States v. Martinez-Martinez, 369 F.3d 1076, 1086-87 (9th Cir. 2004)). The Supreme Court’s

12 holding in California v. Trombetta, 467 U.S. 479 (1984), does not task law enforcement officers with

13 obtaining evidence. Miller v. Vasquez, 868 F.2d 1116, 1119 (9th Cir. 1989). The Ninth Circuit has

14 held, however, that “a bad faith failure to collect potentially exculpatory evidence” can violate a

15 defendant’s due process rights. Id. at 1120 (emphasis added).

16          Whether the evidence was lost due to the government’s bad faith is a key question. Indeed,

17 “unless a criminal defendant can show bad faith on the part of the police, failure to preserve potentially

18 useful evidence does not constitute a denial of due process of law.” Arizona v. Youngblood, 488 U.S.

19 51, 58 (1988). Importantly, bad faith “requires more than mere negligence or recklessness.” United

20 States v. Flyer, 633 F.3d 911, 916 (9th Cir. 2011). Instead, the government must display “official

21 animus” or “a conscious effort to suppress exculpatory evidence.” Trombetta, 467 U.S. at 488. “The

22 presence or absence of bad faith” turns on “the police’s knowledge of the exculpatory value of the

23 evidence at the time it was lost or destroyed.” Youngblood, 488 U.S. at 56. The operation of the bad

24 faith requirement in the context of a failure to collect exculpatory evidence is demonstrated by Miller v.

25 Vasquez, an assault case that analyzed a police officer’s failure to collect the victim’s bloodstained

26 jacket and photograph the defendant’s scratched arms. 868 F.2d at 1119. The defendant claimed that

27 such evidence would have had exculpatory value, and Ninth Circuit remanded that case for further

28 consideration of the defendant’s due process arguments. Id. at 1121. Critical to the Ninth Circuit’s

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                          8
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 13 of 23




 1 decision in that case was evidence in the record showing the officer’s inconsistent explanations

 2 regarding the failure to collect the jacket and his apparent animus directed toward the defendant. Id. at

 3 1121.

 4          Requiring a showing of government bad faith is consistent with Supreme Court precedent in that

 5 it avoids placing on law enforcement “an undifferentiated and absolute duty” to collect “all material that

 6 might be of conceivable evidentiary significance in a particular prosecution.” Youngblood, 488 U.S. at

 7 58 (discussing the government’s duty to retain evidence). Instead, the government’s obligations are

 8 limited to “reasonable bounds,” and violations are found only in cases where the government’s conduct

 9 itself indicates “that the evidence could form a basis for exonerating the defendant.” Id. The case law is

10 clear that, where such bad faith is required, the burden of proving it falls on the defendant. Id. at 56.

11          In situations not implicating constitutional due process, the Ninth Circuit has suggested that

12 evidentiary sanctions may be warranted “[w]hen the government loses or destroys tangible evidence

13 prior to trial.” United States v. Loud Hawk, 628 F.2d 1139, 1146 (9th Cir. 1979). In such cases, the

14 defendant may obtain suppression of secondary evidence “if the defendant can show (1) bad faith or

15 connivance on the part of the government, and (2) that [the defendant] was prejudiced by the loss or

16 destruction of the evidence.” Id. Determining the appropriate sanction requires a court to balance “the

17 quality of the Government’s conduct” against “the degree of prejudice to the accused.” Id. at 1152

18 (Kennedy, J., concurring). In adjudicating such issues, the degree of government fault is important.

19 Even in cases where the government is responsible for the loss of the evidence, ordering suppression

20 automatically would fail to “give proper recognition to the responsibility of the Government to prosecute

21 criminal cases.” Id. at 1151 (Kennedy, J., concurring).

22          Defendant cites no case applying the Loud Hawk test to order suppression where the missing

23 evidence was never in the possession of the government. This is no surprise. Courts interpreting

24 Youngblood and its progeny recognize that “[a] failure to collect potentially useful evidence is distinctly

25 different than a destruction of evidence that is already extant.” Martinez-Martinez, 369 F.3d at 1087.

26 Indeed, “[t]here is a fundamental distinction between those case in which the state loses, destroys, or

27 otherwise fails to preserve evidence it has collected and those in which the state fails to collect evidence

28 in the first place.” State v. Krosch, 642 N.W.2d 713, 718 (Minn. 2002), cited approvingly by United

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                           9
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 14 of 23




 1 States v. Brown, No. 2:17-CR-58 JCM (VCF), 2018 WL 451556, *3 (D. Nev. Jan. 16, 2018). After all,

 2 the government’s duty to preserve evidence “exists only with respect to evidence it collects during the

 3 investigation of a crime,” and “it would be illogical to impose an obligation on [the government] to

 4 preserve evidence that it does not possess.” Id. At least one district court has held that, in the absence

 5 of case law imposing court sanctions in response to a negligent failure to collect evidence, a balancing

 6 analysis weighing government conduct and prejudice to defendant is unnecessary in such cases. See

 7 Brown, 2018 WL 451556, *4.

 8          Although Defendant cites a number of court opinions dealing with the loss of evidence in the

 9 government’s possession, she glosses over the fact that the majority of the binding authority on this

10 issue disfavors her position. Courts routinely decline to find constitutional violations or impose

11 sanctions based on missing evidence—even in situations where the government was directly responsible

12 for the loss of evidence actually in its possession. In Trombetta, the Supreme Court found no due

13 process violation in the failure to preserve Intoxilyzer breath samples in criminal cases, holding that the

14 relevant officers were not acting in bad faith and that the preserved samples were unlikely to have been

15 exculpatory. 467 U.S. at 488-89. In Youngblood, a child abduction case, the authorities failed to

16 refrigerate clothing taken into evidence and perform a type of testing on semen samples. 488 U.S. at 58.

17 The Supreme Court in that case found this failure to be negligent at worst, finding no bad faith on the

18 part of the police and concluding there had been no due process violation. Id.

19          In United States v. Loud Hawk, the Ninth Circuit reversed a suppression order after local police

20 officers destroyed evidence consisting of explosive material, causing arguable prejudice to the

21 defendants. Loud Hawk, 628 F.2d at 1155-56. The Ninth Circuit found that the prejudice to those

22 defendants was minimal in light of the reliability of secondary evidence, and that the police who

23 destroyed the evidence acted independent of federal involvement and without bad faith. Id. at 1154-56.

24 The Ninth Circuit’s decision in Flyer applied the Loud Hawk standard, affirming the trial court’s

25 decision not to suppress evidence where the government had unintentionally corrupted data on a laptop

26 in evidence due to mishandling rather than bad faith. Flyer, 633 F.3d at 915-16.

27          Defendant’s other cited authority is easily distinguished. United States v. Zuniga-Garcia is an

28 unpublished case involving evidence that was lost or destroyed while in the custody of the government

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                          10
            Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 15 of 23




 1 itself, warranting a missing evidence instruction. United States v. Zuniga-Garcia, 472 Fed. Appx. 498,

 2 499 (9th Cir. 2012). The dissimilar facts of that case—combined with the panel’s failure to analyze the

 3 bad faith requirement—limits the usefulness of that non-binding opinion. In United States v. Zaragoza-

 4 Moreira, the government failed to preserve video evidence in its possession that could have supported

 5 the defendant’s duress defense. United States v. Zaragoza-Moreira, 780 F.3d 971, 980 (9th Cir. 2015).

 6 The court in that case found bad faith on the part of the case agent, who was aware of the exculpatory

 7 value of that video based on statements by the defendant, and had failed to report the defendant’s

 8 claimed defense in several reports. Id. The prosecutor in that case also failed to notify the agency of the

 9 defendant’s explicit request to preserve the video evidence. Id. at 980-81. No similar facts are present

10 here. And in contrast to Miller, this case involves no allegations of animus or dishonesty by the

11 government. See Miller, 868 F.2d at 1121.

12          Critically, Defendant does not cite a single case where a court imposed sanctions on the

13 government for failing to collect evidence that the government actually attempted to obtain. Even if

14 Defendant’s proposed standard applied to this case, the facts would defeat her request for suppression

15 without the need for further inquiry.

16 II.      The Undisputed Facts Demonstrate that Suppression is Not Warranted

17          Unlike the cases discussed above, Defendant cannot show that the LIS evidence was ever

18 possessed or controlled by the government. Defendant is unable to establish that the government had

19 any involvement in the LIS’s destruction—much less that the government acted in bad faith in doing so.

20 Nor can Defendant show that the LIS data had any apparent exculpatory value such that she is

21 prejudiced by its absence.

22          A.     Defendant cannot show bad faith or connivance by the government.

23          Defendant’s claim must fail also because she cannot show that the government’s bad faith caused

24 the loss of the LIS. As discussed above, the government had no role whatsoever in Theranos’s

25 destruction of the LIS. In fact, three days after purportedly providing a copy of the LIS to the

26 government, and while under several subpoenas and litigation holds, Defendant’s company destroyed

27 the evidence itself. The government was unaware that Theranos planned to disassemble the LIS, and

28 Theranos never stated to the government that limited resources would cause it to destroy electronically

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                         11
            Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 16 of 23




 1 stored information. To the contrary, the government understands that the company successfully

 2 migrated its general IT network to the Assignee.

 3          Where law enforcement causes evidence to be lost, knowing that it is likely exculpatory, a

 4 defendant may succeed in showing bad faith. Indeed, such actions by law enforcement could suggest a

 5 desire to avoid evidence to the prosecution. See Youngblood, 488 U.S. at 58. Here, the opposite is true,

 6 as evidenced by the significant efforts the government devoted to obtaining the LIS for use as evidence

 7 at trial. No court could find on these facts that the government was responsible for the loss of the LIS

 8 evidence—much less that it intended that loss in order to dispose of evidence unfavorable to its case.

 9          These facts are dispositive when it comes to assessing “the quality of the Government’s conduct”

10 under Loud Hawk. Id. at 1152. Under the factors discussed by the Ninth Circuit in that case, it is clear

11 that the LIS evidence was not “lost or destroyed while in [the government’s] custody.” Id. Indeed, the

12 evidence was never in the government’s custody or control. The destruction of the LIS was not the

13 result of any “deliberate” act by the government. See id. There is zero evidence that the government

14 “acted in disregard for the interests of the accused.” Id. Instead, the government took the same

15 investigative steps any prosecutor would: serving a grand jury subpoena for relevant evidence on a

16 company under investigation and working in good faith with the company to obtain compliance with the

17 requests in the subpoena. See id. The blame for the loss of the LIS rests squarely with Defendant’s

18 company, Theranos.

19          Because Defendant cannot show “bad faith or connivance on the part of the government,” her

20 motion to suppress must fail. See id. at 1146.

21          B.     Defendant cannot show prejudice from the loss of exculpatory information.

22          Defendant is not entitled to court-ordered sanctions because she has not been prejudiced by the

23 loss of the LIS. On the contrary, she is likely benefitted from it. Defendant’s argument overstates the

24 “centrality of the [LIS] evidence to the case and its importance in establishing the elements of the crime”

25 or her “motive and intent.” See Loud Hawk, 628 F.3d at 1152. Defendant emphasizes the government’s

26 recognition that the LIS data would have provided important evidence in this case, but as discussed

27 above, the LIS was incapable of identifying individual test results as accurate or inaccurate, and could

28 not have been used to calculate an overall failure rate for Theranos’s assays. Moreover, an

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                         12
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 17 of 23




 1 acknowledgement that evidence is important is not the same thing as a concession that the data would be

 2 exculpatory. “[T]hat the lost or destroyed evidence is relevant is not the question Trombetta and its

 3 progeny ask. Rather, the question is whether the evidence had apparent exculpatory value.” United

 4 States v. Hendrix, Case No. CR19-0024JLR, 2019 WL 6683509, *4 (W.D. Wash. Dec. 6, 2019)

 5 (emphasis added). And “[m]ere speculation regarding the exculpatory value of evidence is not sufficient

 6 to establish that the evidence is exculpatory.” Id.

 7          Defendant’s motion is premised on the assumption that the LIS data would have allowed her to

 8 rebut the allegation that Theranos’s technology suffered from accuracy problems. But the case law does

 9 not allow defendants to base requests for sanctions on mere speculation, and Defendant provides no

10 concrete support for the claim that the LIS evidence would be of any help to her. In fact, the available

11 information strongly suggests that, were the LIS still in existence, its contents would dramatically

12 bolster the government’s allegations. As discussed above, Theranos employees familiar with the LIS

13 have reported that it contained quality control data for Theranos’s analyzers that revealed significant

14 consistency problems with the machines’ performance. Based on a detailed analysis of Theranos QC

15 data stored in the LIS, former Theranos lab director Dr. Das concluded that Theranos’s Edison 3.5

16 analyzer suffered from a global and long-term quality control failure. See Bostic Decl. Exhs. A, B.

17 Because the LIS data was far more likely to inculpate Defendant than exculpate her, she is not entitled to

18 any relief based on its loss. See Martinez-Martinez, 369 F.3d at 1087.

19          Defendant’s attempt to show prejudice also fails because the secondary evidence of Theranos’s

20 accuracy and reliability problems is strong. See Loud Hawk, 628 F.2d at 1155-56. Defendant clearly

21 contests this point, having filed several motions in limine to exclude from trial evidence of individual

22 inaccurate patient test results, physician assessments of test accuracy, laboratory director opinions, and

23 government regulatory findings of deficiencies at Theranos. See ECF Nos. 561, 563, 564, 569, 573,

24 574, 575. The Court has generally rejected Defendant’s attempts to block this evidence, concluding that

25 the evidence is sufficiently relevant and reliable to be considered by the jury. See ECF No. 798.

26          The Court should deny Defendant’s motion to suppress because, even applying the Loud Hawk

27 standard for which she advocates, she is unable to show prejudice from the destruction of the LIS

28 database by her own company, Theranos.

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                          13
            Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 18 of 23




 1          C.     Instructive case law warrants denial of Defendant’s motion.

 2          Defendant has not cited a single case where a court imposed sanctions on the government for the

 3 loss of evidence where (1) the government actively sought to obtain the evidence; (2) the government

 4 was unable to obtain that evidence; and (3) the evidence was subsequently destroyed by a third party

 5 without the government’s consent or involvement. In situations bearing some similarity to this one,

 6 courts have easily found in the government’s favor. For example, in United States v. Booth, the

 7 defendant appealed his convictions for wire fraud and money laundering arising from a scheme to

 8 defraud clients of his business, which purported to operate as a broker for businesses seeking to lease

 9 equipment. United States v. Booth, 309 F.3d 566, 570 (9th Cir. 2002). On appeal, the defendant argued

10 that the government had improperly failed to collect and preserve hard drives from his computer. Id. at

11 574. Following that defendant’s arrest, his computers were repossessed by a private, third-party vendor,

12 who had erased hard drives of those devices after confirming that the government did not need copies of

13 the information they contained. Id. The defendant claimed that those hard drives contained exculpatory

14 information showing that he had in fact sought funding for his client’s leases. Id. The Ninth Circuit,

15 however, rejected that argument, acknowledging that the “prosecution’s duty to preserve evidence

16 applies only to material evidence, i.e., evidence whose exculpatory value was apparent before its

17 destruction.” Id. (quotation and citation omitted). In that case, “[t]here was nothing about the hard

18 drives… that would have made their allegedly exculpatory nature apparent to the government.” Id. The

19 court also stressed that there was “no evidence that the government ever possessed the computers,” and

20 noted that the hard drives “were as accessible to [the defendant] as to the government.” Id. Moreover,

21 the defendant could not prevail on a claim of failure to preserve potentially useful evidence because he

22 could not show bad faith by the government. Id.

23          Booth was not the first time the Ninth Circuit rejected an attempt by a defendant to blame the

24 government for the loss of materials it never possessed. In United States v. Garcia, a defendant

25 convicted of narcotics conspiracy, money laundering, and other offenses argued on appeal that

26 government had acted in bad faith by failing to collect the business records from the defendant’s alleged

27 business partner. United States v. Garcia, 37 F.3d 1359, 1366 (9th Cir. 1994). The Ninth Circuit found

28 no constitutional violation because there was “no evidence that the government intentionally neglected

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                         14
            Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 19 of 23




 1 to obtain evidence” regarding the defendant’s involvement with his partner. Id. On the contrary, the

 2 record in that case showed that the government had attempted “numerous times” to obtain the records

 3 from the business, defeating any accusation of bad faith and rendering a missing-evidence jury

 4 instruction inappropriate. Id.

 5          District courts have applied similar reasoning in other cases where the government tried but

 6 failed to obtain evidence. In United States v. Holman, a wire fraud defendant argued that the

 7 government had put insufficient effort into recovering encrypted materials from a laptop belonging to

 8 his coconspirator. United States v. Holman, Case No. 2:11-cr-00457-JCM-CWH, 2013 WL 12204324

 9 (D. Nev. Sep. 20, 2013). The FBI seized the laptop in question, but was unable to review all of its

10 contents because the supplied encryption key did not unlock all the files. Id. at *1. Aware that

11 additional documents might be accessible from the servers of defendant’s company, the government

12 considered serving a subpoena for those materials but ultimately decided not to. Id. When FBI

13 eventually visited the company’s headquarters in an attempt to retrieve decrypted copies of the files it

14 could not access, it found that the laptop contained no emails and that emails stored on company servers

15 would have been deleted pursuant to a sixty- or ninety-day retention policy. Id. at *2. The defendant

16 claimed that the missing emails would have shown “legitimate work communication and no fraudulent

17 invoices,” but presented no evidence to demonstrate that the emails had an exculpatory value. Id. at *3.

18 Noting this, the court admonished the defendant that “the ‘mere possibility’ that the lost or destroyed

19 evidence is exculpatory does not meet the materiality standard.” Id at *3 (quoting United States v.

20 Agurs, 427 U.S. 97, 110-11 (1976)). The court found no bad faith by the government in connection with

21 the loss of the emails, acknowledging that bad faith “requires more than mere negligence or

22 recklessness.” Id. at *3. In particular, the court found it relevant that the government had never actually

23 been in possession of the allegedly exculpatory emails, and declined to find that the government had a

24 duty to collect email evidence stored elsewhere. Id. at *3-4. Moreover, because the government had

25 neither lost nor destroyed evidence, the court declined impose the sanction of a remedial jury

26 instruction. Id. at *4; see also United States v. Sinek, Case No. 8:12-cr-448-2 (GLS), 2016 WL

27 11687630 (N.D.N.Y. Aug. 18, 2016) (denying suppression and evidentiary hearing where hard drive

28

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                         15
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 20 of 23




 1 seized by government suffered from technical fault that resulted in the loss of some data because

 2 government bad faith was not the cause of the loss and materiality was not shown).

 3          Here, as in Booth and Holman, Defendant makes conclusory representations about the

 4 exculpatory value of the data in Theranos’s LIS. As discussed above, the Court should view those

 5 claims with skepticism, as it is far more likely that the information in the LIS would have been

 6 inculpatory, bolstering the allegations in the Indictment regarding the accuracy problems in Theranos’s

 7 blood tests. Defendant is unable to show that the LIS data had any exculpatory potential, much less that

 8 the exculpatory nature of the LIS would have been apparent years ago when Theranos disassembled the

 9 database. As was the case in Booth and Garcia, this case involves evidence that was never actually in

10 the government’s possession—distinguishing it from a bulk of cases analyzing this question. Consistent

11 with the Ninth Circuit’s analysis in Garcia, there is no evidence here that the government deliberately

12 avoided collecting the LIS. Indeed, the opposite is true, and the government’s repeated efforts to obtain

13 the LIS in 2018 roundly defeat any post-hoc claim of bad faith. See Garcia, 37 F.3d at 1366.

14          The case law is replete with other examples of cases where defendants failed to obtain relief

15 based on missing evidence—even where the government’s involvement in the loss of evidence was

16 more deliberate and direct than in this case. For example, in Robertson, a postal employee was

17 convicted of stealing mail, and later argued that the government had improperly allowed potentially

18 exculpatory security camera footage of the employee parking lot at her workplace to be deleted as a

19 result of the Postal Inspection Service’s thirty-day retention period for such footage. United States v.

20 Robertson, 895 F.3d 1206, 1211 (9th Cir. 2018). The government case agent in Robertson had been

21 aware of the possible existence of the parking lot video, but the evidence did not show that the video’s

22 exculpatory value was apparent or that it would be deleted after thirty days. Id. On that record, the

23 Ninth Circuit affirmed the district court’s decision to decline to dismiss the case or impose other

24 sanctions. As to the exculpatory nature of the missing evidence, the Ninth Circuit noted that, while the

25 defendant claimed that the video would show who had access to her car on the day of her arrest, it was

26 “completely speculative whether the parking lot video was potentially useful” to the defense. Id. at

27 1211-12.

28

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                          16
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 21 of 23




 1          Though the case agent in Robertson might have been slow to collect evidence “of speculative

 2 value,” that was insufficient to establish that he had made “a conscious effort to suppress exculpatory

 3 evidence” supporting a finding of bad faith. Id. (quoting United States v. Zaragoza-Moreira, 780 F.3d

 4 971, 980 (9th Cir. 2015)). Applying the Loud Hawk standard to the defendant’s request for sanctions,

 5 the Ninth Circuit ruled in the government’s favor, finding its conduct “not entirely blameless,” but

 6 “within a general range of reasonableness.” Id. at 1213. See also United States v. Gibson, Case No. CR

 7 11-00734 WHA, 2012 WL 1123057 (N.D. Cal. Apr. 3, 2012) (holding that felon-in-possession

 8 defendant was not entitled to dismissal or trial sanctions where investigating officer had failed to take

 9 into evidence the laundry bag containing the charged firearm because exculpatory value was not

10 apparent and there was no evidence of bad faith); Cunningham v. City of Wenatchee, 345 F.3d 802, 812

11 (9th Cir. 2003) (in Section 1983 action stemming from sexual abuse investigation, rejecting argument

12 that investigating officer acted in bad faith by deciding not collect physical evidence like bed sheets and

13 clothing, where the value of that untested evidence was speculative and might have incriminated the

14 defendant further); United States v. Patrick, Case No. 16-cr-20390, 2016 WL 6610983, *1-2 (E.D.

15 Mich. Nov. 9, 2016) (where defendant was charged with a criminal violation of the Clean Water Act,

16 court declined to dismiss or suppress evidence based on government’s decision not to collect samples

17 from the relevant body of water because there was no bad faith and evidence may have been

18 inculpatory); United States v. Hendrix, Case No. CR19-0024JLR, 2019 WL 6683509, *4 (W.D. Wash.

19 Dec. 6, 2019) (applying Loud Hawk standard to deny request for evidentiary hearing, dismissal, and

20 alternative sanctions where case agent failed to collect bag that had contained the firearm and narcotics

21 underlying the charges along with other items of the defendant’s property, which property was

22 subsequently destroyed by local law enforcement)2; United States v. Brown, Case No. 2:17-CR-58 JCM

23 (VCF), 2018 WL 451556, *2-3 (D. Nev. Jan. 16, 2018) (declining to impose any sanctions where

24 officers “failed to collect evidence”—negligently, but not in bad faith—by turning off their body-worn

25
            2
26          The court in Hendrix was “somewhat troubled” by the government’s conduct in connection
   with lost evidence. Id. at *6. The evidence was destroyed by a local law enforcement agency, though
27 the federal authorities had chosen to collect only a portion of the evidence held by that agency,
   foregoing an opportunity to obtain the rest. Id. Despite this arguable negligence, however, there was no
28 evidence that law enforcement was acting in disregard of the defendant’s interests, and the government’s
   conduct fell “well short of egregious,” leading that court to decline to suppress evidence. Id.
     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                          17
             Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 22 of 23




 1 cameras during portions of their investigation); United States v. Hinkson, Case No. CR-04-127-S-RCT,

 2 2004 WL 7333646, *13-14 (D. Id. Dec. 22, 2004) (finding no bad faith or apparent exculpatory value

 3 where officer turned off defendant’s tape recorder during pat down, where recording of conversation

 4 could have been incriminating).

 5 III.     An Evidentiary Hearing is Unnecessary.

 6          Because the undisputed facts of this case show that Defendant cannot establish that the

 7 government failed to obtain or preserve material evidence in bad faith, an evidentiary hearing is

 8 unnecessary to resolve Defendant’s motion. Evidentiary hearings are necessary “only when the moving

 9 papers allege facts with sufficient definiteness, clarity, and specificity to enable the trial court to

10 conclude that contested issues of fact exist.” United States v. Howell, 231 F.3d 615, 620 (9th Cir. 2000).

11 Defendant has failed to meet that burden in this case. Specifically, Defendant has failed to show that

12 resolving this issue requires the determination of any additional, disputed facts. The parties may dispute

13 Defendants’ level of culpability in connection with the loss of the LIS. The key facts relevant to the

14 government’s actions, however, are not in dispute. Defendant does not dispute that the government

15 subpoenaed the LIS from Theranos in 2018 and was informed that same year that it was receiving an

16 electronic copy of that database. The defense does not dispute that the copy of the LIS obtained from

17 Theranos in 2018 cannot be accessed. Nor does the defense dispute that the LIS itself—apparently the

18 only accessible version of the database—was “decommissioned” by Theranos just days after the

19 company produced the inaccessible copy and without notice to the government. These facts defeat

20 Defendant’s motion under the legal standard discussed above. Unless Defendant can offer “evidence or

21 contrary testimony” to suggest that the above account of relevant events is not credible, her blanket

22 desire to test the government’s credibility in an evidentiary hearing is “little more than a fishing

23 expedition,” which is “not sufficient to create a contested issue of fact that warrants an evidentiary

24 hearing.” Hendrix, 2019 WL 6683509 at *3.

25 IV.      The Government Has Met and Exceeded its Discovery Obligations Relating to this Topic.

26          Although Defendant’s filing is styled as a motion to suppress, Defendant includes an ancillary

27 and undeveloped request that the Court compel production of certain documents relating to the

28 government’s October 2020 discovery letter disclosing information to the defense regarding its efforts to

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                            18
              Case 5:18-cr-00258-EJD Document 846 Filed 06/21/21 Page 23 of 23




 1 obtain and access the Theranos LIS. (Mot. at 8). The Court should deny this request, and resist

 2 Defendant’s attempt to use Brady as leverage to gain general access to the government’s non-

 3 discoverable internal records. Indeed, as acknowledged in Youngblood, the Supreme Court has “rejected

 4 the notion that a ‘prosecutor has a constitutional duty routinely to deliver his entire file to defense

 5 counsel.’” Youngblood, 488 U.S. at 55 (quoting United States v. Agurs, 427 U.S. 97, 111 (1976)); see

 6 also Moore v. Illinois, 408 U.S. 786, 795 (1972) (“We know of no constitutional requirement that the

 7 prosecution make a complete and detailed accounting to the defense of all police investigatory work on a

 8 case.”).

 9          By providing Defendant with the information in its October 2020 letter and related disclosures,

10 the government has more than satisfied its obligations under Brady and its progeny. Defendant requests

11 access to government files to search for information that may help her argue the pending issue, but has

12 made no showing that any such additional information exists. As courts in this District have recognized,

13 “defendants cannot use Brady simply to search for Brady materials. Brady is not a pretrial discovery

14 tool.” United States v. Weld, No. CR 08-0083 PJH, 2009 WL 901871, *2 (N.D. Cal. Apr. 1, 2009). The

15 Court should deny Defendant’s request for production.

16                                                  CONCLUSION

17          For the foregoing reasons, the Court should decline to hold an evidentiary hearing and should

18 deny Defendant’s motion in its entirety.

19

20

21 DATED: June 21, 2021                                           Respectfully submitted,

22                                                                STEPHANIE M. HINDS
                                                                  Acting United States Attorney
23

24                                                                __/s/ John C. Bostic____________
                                                                  JEFF SCHENK
25                                                                JOHN C. BOSTIC
                                                                  ROBERT S. LEACH
26                                                                KELLY I. VOLKAR
                                                                  Assistant United States Attorneys
27

28

     GOVT. OPP. TO DEF.’S MOT. TO SUPPRESS
     CASE NO. 18-CR-258 EJD                           19
